 



EXHIBIT 10.1

VOTING AGREEMENT
          VOTING AGREEMENT, dated as of December 20, 2006 (this “Agreement”),
between NATIONAL HEALTHCARE CORPORATION, a Delaware corporation (“Parent”), and
NATIONAL HEALTH REALTY, INC., a Maryland corporation (“Company”), and each
stockholder of Parent and Company whose name and signature is set forth on the
signature page hereof (collectively, the “Stockholders,” and each, a
“Stockholder”).
          WHEREAS, Davis Acquisition Sub LLC, a Delaware corporation and a
wholly-owned subsidiary of NHC/OP (“Merger Subsidiary”), NHC/OP, L.P., a
Delaware limited partnership (“NHC/OP”), Parent and Company are, concurrently
with the execution hereof, entering into an Agreement and Plan of Merger (the
“Merger Agreement”);
          WHEREAS, pursuant to the Merger Agreement, a successor to Company will
merge with and into Merger Subsidiary, with Merger Subsidiary being the
surviving entity (the “Merger”), and upon the consummation of the Merger each
share of common stock of the successor to Company, par value $0.01 per share,
will be converted into the right to receive the Merger Consideration;
          WHEREAS, each Stockholder is the record and/or beneficial owner of
such number of shares of common stock of Parent, par value $0.01 per share (the
“Parent Common Stock”), or shares of common stock of Company, par value $0.01
per share (the “Company Common Stock”) as the case may be, as is set forth
opposite such Stockholder’s name on Schedule I hereof (collectively, the
“Existing Shares”);
          WHEREAS, each Stockholder acknowledges that Merger Subsidiary, NHC/OP,
Parent and Company are entering into the Merger Agreement in reliance on the
representations, warranties, covenants and other agreements of such Stockholder
set forth in this Agreement and would not enter into the Merger Agreement if
each such Stockholder did not enter into this Agreement.
          NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth herein and in
the Merger Agreement, and intending to be legally bound hereby, Parent, Company
and each Stockholder agree as follows:
          1. Defined Terms. Capitalized terms used herein without definition
shall have the meanings assigned to such terms in the Merger Agreement. The
following words have the meanings given to them below.
          “beneficial ownership” has the meaning set forth in Rule 13d-3 under
the Exchange Act.
          “Consolidation” means the consolidation of Company with its
wholly-owned subsidiary pursuant to the Articles of Consolidation, as a result
of which a new Maryland corporation shall be formed which (i) shall assume the
corporate name “National Health Realty, Inc.,” (ii) shall have as its
outstanding stock only the stock of Company outstanding immediately prior to the
effectiveness of such consolidation, and (iii) shall succeed to the business,
properties, assets and rights and become subject to all of the obligations and
liabilities of Company, including the Merger Agreement.



--------------------------------------------------------------------------------



 



-2-

          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “person” has the meaning specified in Sections 3(a)(9) and 13(d)(3) of
the Exchange Act.
          “Representative” with respect to any person who is an individual, any
affiliate of such person (including any family member or any entity controlled
by such person), or any agent, representative or advisor of such person,
including any investment banker, attorney or accountant retained by such person
or any of such person’s affiliates.
          “Shares” means, (i) with respect to each Stockholder of Company, all
Existing Shares of such Stockholder that are shares of Company Common Stock, and
any shares of Company Common Stock, beneficial ownership of which is acquired by
such Stockholder after the date hereof, including, without limitation, shares
acquired by purchase or upon the exercise, conversion or exchange of any option,
warrant or convertible security, and (ii) with respect to each Stockholder of
Parent, all Existing Shares of such Stockholder that are shares of Parent Common
Stock, and any shares of Parent Common Stock, beneficial ownership of which is
acquired by such Stockholder after the date hereof, including without
limitation, shares acquired by purchase or upon the exercise, conversion or
exchange of any option, warrant or convertible security.
          “Support Documents” means this Agreement and all other agreements,
instruments and other documents executed and delivered by each Stockholder in
connection with this Agreement.
          “Termination Time” means the earliest of the following: (i) the time
at which Parent and Company give joint written notice to each of the
Stockholders that the Termination Time has occurred; (ii) the Effective Time;
and (iii) the time at which the Merger Agreement terminates pursuant to
Section 7.01 thereof.
          “Voting Shares” means, (i) with respect to each Stockholder of
Company, such Stockholder’s Shares, not including Shares that are the subject of
unexercised options, warrants, rights or convertible securities, and (ii) with
respect to each Stockholder of Parent, such Stockholder’s Shares, not including
Shares that are the subject of unexercised options, warrants, rights or
convertible securities.
          2. Agreement to Vote.
          (a) In order to induce Merger Subsidiary and Parent to enter into the
Merger Agreement, each Stockholder of Company hereby agrees that, from and after
the date hereof and until the Termination Time, at any meeting of the
stockholders of Company, however called, or in connection with any written
consent of the stockholders of Company, such Stockholder shall appear at each
such meeting, in person or by proxy, or otherwise cause such Stockholder’s
Voting Shares to be counted as present thereat for purposes of establishing a
quorum, and each such Stockholder shall vote (or cause to be voted) or act by
written consent with respect to all of its Voting Shares that are beneficially
owned by each such Stockholder or its affiliates or as to which such Stockholder
has, directly or indirectly, the right to vote or direct the voting, (i) in
favor of adoption and approval of the Merger Agreement, the Consolidation and
the Merger and the approval of the terms thereof and each of the other actions
contemplated by the Merger Agreement and this Agreement; (ii) against any action
or agreement that would result in a breach of any covenant, representation or
warranty or any other obligation or agreement of Company contained in the Merger
Agreement or of any Stockholder of Company contained in this Agreement;
(iii) against



--------------------------------------------------------------------------------



 



-3-

any Company Takeover Proposal; and (iv) against any other action, agreement or
transaction (other than the Merger Agreement and the transactions contemplated
thereby) that is intended, or could reasonably be expected, to impede, interfere
or be inconsistent with, delay, postpone, discourage or materially adversely
affect the Consolidation, the Merger or the performance by each of the
Stockholders of Company of such Stockholder’s obligations under this Agreement,
including, but not limited to (A) any extraordinary corporate transaction, such
as a merger, consolidation or other business combination involving Company or
any of its Subsidiaries (other than the Consolidation or the Merger); (B) a
sale, lease or transfer of a material amount of assets of Company or any of its
Subsidiaries or a reorganization, recapitalization or liquidation of Company or
any of its Subsidiaries; (C) a material change in the policies or management of
Company; (D) an election of new members to the board of directors of Company;
(E) any material change in the present capitalization or dividend policy of
Company or any amendment or other change to Company’s articles of incorporation
(other than as contemplated in the Merger Agreement); or (F) any other material
change in Company’s corporate structure (other than as contemplated in the
Merger Agreement) or business. Each Stockholder of Company hereby agrees that
such Stockholder will not enter into any voting or other agreement or
understanding with any person or entity or grant a proxy or power of attorney
with respect to such Stockholder’s Shares prior to the Termination Time (other
than a proxy or power of attorney to an officer of Parent that may be exercised
solely in accordance with this Section 2 and except as provided in Section 3
below) or vote or give instructions in any manner inconsistent with clauses (i),
(ii), (iii) or (iv) of the preceding sentence. Each Stockholder of Company
hereby agrees, during the period commencing on the date hereof and ending on the
Termination Time, not to vote or execute any written consent in lieu of a
stockholders meeting or vote, if such consent or vote by the stockholders of
Company would be inconsistent with or frustrate the purposes of the other
covenants of such Stockholder pursuant to this paragraph.
          (b) In order to induce Company to enter into the Merger Agreement,
each Stockholder of Parent hereby agrees that, from and after the date hereof
and until the Termination Time, at any meeting of the stockholders of Parent,
however called, or in connection with any written consent of the stockholders of
Parent, such Stockholder shall appear at each such meeting, in person or by
proxy, or otherwise cause such Stockholder’s Voting Shares to be counted as
present thereat for purposes of establishing a quorum, and each such Stockholder
shall vote (or cause to be voted) or act by written consent with respect to all
of its Voting Shares that are beneficially owned by each such Stockholder or its
affiliates or as to which such Stockholder has, directly or indirectly, the
right to vote or direct the voting, (i) in favor of the establishment and
issuance of the Series A Convertible Preferred Stock of Parent (including any
related amendment to the certificate of incorporation of Parent) pursuant to and
in accordance with the Merger Agreement and in favor of adoption and approval of
this Agreement; (ii) against any action or agreement that would result in a
breach of any covenant, representation or warranty or any other obligation or
agreement of any Stockholder of Parent contained in this Agreement; and
(iii) against any other action, agreement or transaction that is intended, or
could reasonably be expected, to impede, interfere or be inconsistent with,
delay, postpone, discourage or materially adversely affect the performance by
each of the Stockholders of Parent of such Stockholder’s obligations under this
Agreement. Each Stockholder of Parent hereby agrees that such Stockholder will
not enter into any voting or other agreement or understanding with any person or
entity or grant a proxy or power of attorney with respect to such Stockholder’s
Shares prior to the Termination Time (other than a proxy or power of attorney to
an officer of Company that may be exercised solely in accordance with this
Section 2 and except as provided in Section 3 below) or vote or give
instructions in any manner inconsistent with clauses (i), (ii) or (iii) of the
preceding sentence. Each Stockholder of Parent hereby agrees, during the period
commencing on the date hereof and ending on the Termination Time, not to vote or
execute any written consent in lieu of a



--------------------------------------------------------------------------------



 



-4-

stockholders meeting or vote, if such consent or vote by the stockholders of
Parent would be inconsistent with or frustrate the purposes of the other
covenants of such Stockholder pursuant to this paragraph.
          3. Proxy.
          (a) As security for its obligations under Section 2 hereof, each
Stockholder of Company hereby grants to, and appoints, Robert Adams, Donald
Daniel and John Lines, in their respective capacities as officers of Parent, and
any individual who shall hereafter succeed to any such officer of Parent, and
any other person designated in writing by Parent, each of them individually,
such Stockholder’s proxy and attorney-in-fact (with full power of substitution)
to vote or act by written consent, to the fullest extent permitted by and
subject to applicable law, with respect to such Stockholder’s Shares in
accordance with Section 2 hereof. THIS PROXY IS COUPLED WITH AN INTEREST, SHALL
BE IRREVOCABLE AND SHALL TERMINATE AT THE TERMINATION TIME. Each Stockholder of
Company will take such further action or execute such other instruments as may
be necessary to effectuate the intent of this proxy and hereby revokes any proxy
previously granted by such Stockholder with respect to such Stockholder’s
Shares.
          (b) As security for its obligations under Section 2 hereof, each
Stockholder of Parent hereby grants to, and appoints, Robert Adams, Donald
Daniel and John Lines, in their respective capacities as officers of Company,
and any individual who shall hereafter succeed to any such officer of Company,
and any other person designated in writing by Company, each of them
individually, such Stockholder’s proxy and attorney-in-fact (with full power of
substitution) to vote or act by written consent, to the fullest extent permitted
by and subject to applicable law, with respect to such Stockholder’s Shares in
accordance with Section 2 hereof. THIS PROXY IS COUPLED WITH AN INTEREST, SHALL
BE IRREVOCABLE AND SHALL TERMINATE AT THE TERMINATION TIME. Each Stockholder of
Parent will take such further action or execute such other instruments as may be
necessary to effectuate the intent of this proxy and hereby revokes any proxy
previously granted by such Stockholder with respect to such Stockholder’s
Shares.
          4. Representations and Warranties of Parent. Parent represents and
warrants to each Stockholder as follows:
     (a) Organization. Parent is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware.
     (b) Authority; Enforceability. Parent has the requisite corporate power and
authority to enter into this Agreement and to carry out its obligations
hereunder. The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby have been duly authorized by Parent’s board
of directors and no other corporate proceedings on the part of Parent are
necessary to authorize the execution and delivery of this Agreement by Parent
and the consummation by it of the transactions contemplated hereby. This
Agreement has been duly executed and delivered by Parent and is a valid and
legally binding obligation of Parent, enforceable in accordance with its terms,
except as may be limited by bankruptcy, insolvency or other similar laws
affecting the rights and remedies of creditors generally, and subject to general
principles of equity, whether applied by a court of law or equity.



--------------------------------------------------------------------------------



 



-5-

     (c) No Conflict. The execution and delivery of this Agreement by Parent do
not, and the performance of this Agreement by Parent will not, (i) conflict with
or violate the certificate of incorporation or by-laws of Parent, (ii) conflict
with or violate any law, rule, regulation or order applicable to Parent or by
which any of its properties or assets is bound, or (iii) conflict with, result
in any breach of or constitute a default (or an event that with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or require payment
under, or result in the creation of any lien on the properties or assets of
Parent pursuant to, any note, bond, mortgage, indenture, contract, agreement,
lease, license, permit, franchise or other instrument or obligation to which
Parent is a party or by which Parent or any of its respective properties is
bound, except for any thereof that could not reasonably be expected to
materially impair the ability of Parent to perform its obligations hereunder or
under the Merger Agreement or to consummate the transactions contemplated hereby
or thereby on a timely basis.
          5. Representations and Warranties of Company. Company represents and
warrants to each Stockholder as follows:
     (a) Organization. Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Maryland.
     (b) Authority; Enforceability. Company has the requisite corporate power
and authority to enter into this Agreement and to carry out its obligations
hereunder. The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby have been duly authorized by Company’s
board of directors and no other corporate proceedings on the part of Company are
necessary to authorize the execution and delivery of this Agreement by Company
and the consummation by it of the transactions contemplated hereby. This
Agreement has been duly executed and delivered by Company and is a valid and
legally binding obligation of Company, enforceable in accordance with its terms,
except as may be limited by bankruptcy, insolvency or other similar laws
affecting the rights and remedies of creditors generally, and subject to general
principles of equity, whether applied by a court of law or equity.
     (c) No Conflict. The execution and delivery of this Agreement by Company do
not, and the performance of this Agreement by Company will not, (i) conflict
with or violate the charter or by-laws of Company, (ii) conflict with or violate
any law, rule, regulation or order applicable to Company or by which any of its
properties or assets is bound, or (iii) conflict with, result in any breach of
or constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, or require payment under, or result
in the creation of any lien on the properties or assets of Company pursuant to,
any note, bond, mortgage, indenture, contract, agreement, lease, license,
permit, franchise or other instrument or obligation to which Company is a party
or by which Company or any of its respective properties is bound, except for any
thereof that could not reasonably be expected to materially impair the ability
of Company to perform its obligations hereunder or under the Merger Agreement or
to consummate the transactions contemplated hereby or thereby on a timely basis.



--------------------------------------------------------------------------------



 



-6-

          6. Representations and Warranties of the Stockholders. Each
Stockholder represents and warrants to Parent and Company as follows:
     (a) Organization. If such Stockholder is not an individual, such
Stockholder has been duly organized and is validly existing and in good standing
under the laws of the jurisdiction of its organization.
     (b) Authority. If such Stockholder is not an individual, such Stockholder
has all necessary authority to enter into this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated hereby,
and the execution, delivery and performance of this Agreement by such
Stockholder and the consummation by such Stockholder of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of such Stockholder.
     (c) Enforceability. This Agreement has been duly executed and delivered by
such Stockholder and is a valid and legally binding obligation of such
Stockholder, enforceable in accordance with its terms, except as may be limited
by bankruptcy, insolvency or other similar laws affecting the rights and
remedies of creditors generally, and subject to general principles or equity,
whether applied by a court of law or equity.
     (d) No Conflict. The execution and delivery of this Agreement by such
Stockholder do not, and the performance of this Agreement by such Stockholder
will not, (i) if such Stockholder is not an individual, conflict with or violate
the certificate of incorporation or by-laws, or trust agreement or other
organizational documents, of such Stockholder, (ii) conflict with or violate any
law, rule, regulation or order applicable to such Stockholder or by which any of
such Stockholder’s properties or assets is bound, or (iii) conflict with, result
in any breach of or constitute a default (or an event that with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or require payment
under, or result in the creation of any lien on the properties or assets of such
Stockholder pursuant to, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which such Stockholder is a party or by which such Stockholder or any of such
Stockholder’s properties or assets is bound, except for any thereof that would
not result in the imposition of a lien on such Stockholder’s Shares and would
not reasonably be expected to materially impair the ability of such Stockholder
to perform such Stockholder’s obligations hereunder or under the Merger
Agreement or to consummate the transactions contemplated hereby or thereby on a
timely basis.
     (e) No Consent. The execution and delivery of this Agreement by such
Stockholder do not, and the performance by such Stockholder of such
Stockholder’s obligations hereunder will not, require such Stockholder to obtain
any consent, approval, authorization or permit of, or to make any filing with or
notification to, any Governmental Entity other than filings required under the
Exchange Act disclosing the execution of this Agreement and the terms hereof.
     (f) No Proceedings. There is no suit, action, investigation or proceeding
pending or, to the knowledge of such Stockholder, threatened against such
Stockholder at law or in equity before or by any Governmental Entity that could
reasonably be expected to materially impair the ability of such Stockholder to
perform such Stockholder’s obligations hereunder on a timely basis,



--------------------------------------------------------------------------------



 



-7-

and there is no agreement, commitment or law to which such Stockholder is
subject that could reasonably be expected to materially impair the ability of
such Stockholder to perform such Stockholder’s obligations hereunder on a timely
basis.
     (g) Ownership. Such Stockholder’s Existing Shares are owned beneficially
and of record by such Stockholder except as indicated on Schedule I opposite
such Stockholder’s name. Such Stockholder’s Existing Shares constitute all of
the shares of Parent Common Stock or Company Common Stock, as the case may be,
owned of record or beneficially by such Stockholder. Except for units of NHR/OP,
L.P. which are convertible into Company Common Stock, all of the Existing Shares
are issued and outstanding and, except as indicated on Schedule I opposite such
Stockholder’s name, such Stockholder does not own, of record or beneficially,
any warrants, options, convertible securities or other rights to acquire any
shares of Parent Common Stock or Company Common Stock, as the case may be. Such
Stockholder has not appointed or granted any proxy which is still effective with
respect to any Shares. Such Stockholder has sole voting power, sole power of
disposition, sole power to demand appraisal rights and sole power to agree to
all of the matters set forth in this Agreement, in each case, with respect to
all of such Stockholder’s Existing Shares, with no limitations, qualifications
or restrictions on such rights, subject to applicable securities laws and the
terms of this Agreement.
     (h) No Encumbrances. Such Stockholder’s Shares and the certificates
representing such Shares (if any) are now, and at all times during the term
hereof will be, held by the Stockholder, or by a nominee or custodian for the
benefit of the Stockholder, free and clear of all liens, claims, security
interests, proxies, voting trusts or agreements, understandings or arrangements
or any other encumbrances whatsoever, except as arising hereunder.
     (i) No Finder’s Fees. Except as provided in the Merger Agreement, no
broker, investment banker, financial adviser or other person is entitled to any
broker’s, finder’s, financial adviser’s or other similar fee or commission in
connection with the transactions contemplated hereby based upon arrangements
made by or on behalf of such Stockholder for which Merger Subsidiary, Parent or
Company or any of their respective Subsidiaries could be or become liable.
          7. Agreements of the Stockholders.
          (a) Restrictions on Transfer; Proxies; Non-Interference.(i) Each
Stockholder of Company hereby agrees, until the Termination Time, not to
(A) sell, transfer, pledge, encumber, grant, assign or otherwise dispose of,
enforce any redemption agreement with Company or enter into any contract, option
or other arrangement or understanding with respect to or consent to the offer
for sale, sale, transfer, pledge, encumbrance, grant, assignment or other
disposition of, record or beneficial ownership of any of such Stockholder’s
Shares (whether acquired heretofore or hereafter) or any interest in any of the
foregoing, except to Parent, (B) in connection with any Company Takeover
Proposal, vote, agree to vote, grant any proxy or power of attorney to vote,
deposit into a voting trust or enter into a voting agreement with respect to,
any of such Stockholder’s Shares except for, with, by or on behalf of Merger
Subsidiary or Parent or (C) take any action that would make any representation
or warranty of such Stockholder contained herein untrue or incorrect or have the
effect of preventing such Stockholder from performing such Stockholder’s
obligations under this Agreement, or that would otherwise materially hinder or
delay Parent from consummating the Merger.



--------------------------------------------------------------------------------



 



-8-

          (ii) Each Stockholder of Parent hereby agrees, until the Termination
Time, not to take any action that would make any representation or warranty of
such Stockholder contained herein untrue or incorrect or have the effect of
preventing such Stockholder from performing such Stockholder’s obligations under
this Agreement.
          (b) Non-Solicitation. Each Stockholder of Company acknowledges that
such Stockholder has received a copy of, and read, the Merger Agreement,
including Section 4.02 thereof. Such Stockholder agrees to comply with the
provisions of the Merger Agreement to the extent applicable to Company’s
Representatives, and, without limiting the foregoing, agrees to, and to cause
such Stockholder’s Representatives to, comply with Section 4.02 thereof (for
this purpose, the term “Company Takeover Proposal” shall include any inquiry,
expression of interest, proposal or offer with respect to any matter described
in Section 7(a) hereof).
          (c) Information. (i) Each Stockholder of Company hereby agrees, until
the Termination Time, to notify Parent promptly of (A) the number of any
additional shares of Company Common Stock and the number and type of any other
Shares of Company Common Stock acquired by such Stockholder, if any, after the
date hereof and (B) any such inquiries or proposals that are received by, any
such information that is requested from, or any such negotiations or discussions
that are sought to be initiated or continued with, such Stockholder of Company
with respect to any matter described in Section 7(a) or 7(b).
          (ii) Each Stockholder of Parent hereby agrees, until the Termination
Time, to notify Company promptly of the number of any additional shares of
Parent Common Stock and the number and type of any other Shares of Parent Common
Stock acquired by such Stockholder, if any, after the date hereof.
          (d) Waiver of Appraisal Rights. Each Stockholder of Company hereby
waives any rights of appraisal or rights to dissent from the Consolidation, the
Merger and each of the other transactions contemplated by the Merger Agreement
that such Stockholder may have.
          (e) Stop Transfer. Each Stockholder of Company will not request
Company to, and Company will not, register the transfer (book-entry or
otherwise) of any certificate or uncertificated interest representing any of
such Stockholder’s Shares, unless such transfer is made in compliance with this
Agreement.
          8. Further Assurances. From time to time, at Parent’s or Company’s
request and without further consideration, each Stockholder shall execute and
deliver such additional documents and take all such further action as may be
reasonably necessary or desirable to consummate and make effective the
transactions contemplated by this Agreement. Without limiting the generality of
the foregoing, no Stockholder shall enter into an agreement or arrangement (or
alter, amend or terminate any existing agreement or arrangement) if such action
would materially impair the ability of such Stockholder to effectuate, carry out
or comply with all of the terms of this Agreement.
           9. Notices. All notices and other communications hereunder shall be
in writing and shall be deemed duly given (1) on the date of delivery if
delivered personally, or by telecopy or telefacsimile, upon confirmation of
receipt, (2) on the first business day following the date of dispatch if
delivered by a recognized next-day courier service, or (3) on the fifth business
day following the date of mailing



--------------------------------------------------------------------------------



 



-9-

if delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be given the relevant party at the address
stated in the Merger Agreement, in the case of Parent and Company, and on
Schedule I hereto, in the case of the Stockholders, or at any other address as
the party may specify for this purpose by notice to the other party pursuant to
this Section 9.
          10. No Waivers. No failure or delay by Parent, Company or any
Stockholder in exercising any right, power or privilege under any Support
Document shall operate as a waiver of that right, power or privilege. A single
or partial exercise of any right, power or privilege shall not preclude any
other or further exercise of that right, power or privilege or the exercise of
any other right, power or privilege. The rights and remedies provided in the
Support Documents shall be cumulative and not exclusive of any rights or
remedies provided by law.
          11. Amendments, Etc. No amendment, modification, termination or waiver
of any provision of any Support Document shall be effective unless it shall be
in writing and signed and delivered by Parent, Company and each affected
Stockholder, and then it shall be effective only in the specific instance and
for the specific purpose for which it is given.
          12. Successors and Assigns; Third Party Beneficiaries.
          (a) Except pursuant to the Consolidation, no party shall assign any of
such party’s rights or remedies or delegate any of such party’s obligations or
liabilities, in whole or in part, under any Support Document. Any assignment or
delegation in contravention of this Section 12 shall be void ab initio and shall
not relieve the assigning or delegating party of any obligation under any
Support Document.
          (b) The provisions of each Support Document shall be binding upon and
inure solely to the benefit of the parties hereto and their respective permitted
heirs, executors, legal representatives, successors and assigns, and no other
person.
          13. Governing Law. This Agreement and each other Support Document
shall be governed by and construed in accordance with the laws of the State of
Delaware, except as it relates to shares of Maryland corporations in a way
specifically governed by Maryland law
          14. Severability of Provisions. If any term or other provision of any
Support Document is invalid, illegal or incapable of being enforced by any law
or public policy, all other terms and provisions of such Support Document shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties shall
negotiate in good faith to modify such Support Document so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.
          15. Headings and References. Article and section headings in each
Support Document are included for the convenience of reference only and do not
constitute a part of the Support Document for any other purpose. References to
articles and sections in any Support Document are references to the sections of
the Support Document unless the context shall require otherwise. Any of the



--------------------------------------------------------------------------------



 



-10-

terms defined in this Agreement may, unless the context otherwise requires, be
used in the singular or the plural, depending on the reference. The use in this
Agreement of the word “include” or “including,” when following any general
statement, term or matter, shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not nonlimiting language (such
as “without limitation” or “but not limited to” or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that fall within the broadest possible scope of such general
statement, term or matter.
          16. Entire Agreement. The Support Documents embody the entire
agreement and understanding of each of the parties hereto, and supersede all
other written or oral prior agreements or understandings, with respect to the
subject matters of the Support Documents.
          17. Enforcement. The parties agree that irreparable damage would occur
in the event that any of the provisions of any Support Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of the Support Agreements and to enforce
specifically the terms and provisions of the Support Agreements in any court of
the United States or of the State of New York court sitting in the Borough of
Manhattan, City of New York, this being in addition to any other remedy to which
they are entitled at law or in equity.
          18. Fees and Expenses. Whether or not the Merger is consummated, all
costs and expenses incurred in connection with the Support Documents and the
transactions contemplated hereby and thereby shall be paid by the party
incurring such expense.
          19. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if all
signatures were on the same instrument.
          20. Officers and Directors. Notwithstanding anything to the contrary
in this Agreement, in the event a Stockholder is a director or officer of Parent
or Company, nothing in this Agreement is intended or shall be construed to
require such Stockholder, in his or her capacity as a director or officer of
Parent or Company, to act or fail to act in accordance with his or her duties
under applicable law in such capacity. Furthermore, no Stockholder who is or
becomes (during the term hereof) a director or officer of Parent or Company
makes any agreement or understanding herein in his or her capacity as a director
or officer, and nothing herein will limit or affect, or give rise to any
liability to any Stockholder in such Stockholder’s capacity as a director or
officer of Parent or Company. For the avoidance of doubt, nothing in this
Section 20 shall in any way limit, modify or abrogate any of the obligations of
the Stockholders hereunder, including (a) to vote the Shares in accordance with
the terms of this Agreement and (b) in the case of Stockholders of Company, to
not transfer any of such Stockholders’ Shares except as permitted under Section
7(a) above.
          21. Waiver of Jury Trial. Each party to this Agreement, as a condition
of such party’s right to enforce or defend any right under or in connection with
this Agreement or any other Support Document, waives any right to a trial by
jury in any action to enforce or defend any right under this Agreement or any
other Support Document and agrees that any action shall be tried before a court
and not before a jury.



--------------------------------------------------------------------------------



 



-11-

          IN WITNESS WHEREOF, Parent, the Company and each of the undersigned
Stockholders have caused this Agreement to be duly executed as of the day and
year first above written.

            NATIONAL HEALTHCARE CORPORATION
      By:   /s/ R. Michael Ussery         Name:   R. Michael Ussery       
Title:   Senior V.P., Operations        NATIONAL HEALTH REALTY, INC.
      By:   /s/ Robert G. Adams         Name:   Robert G. Adams        Title:  
President     



--------------------------------------------------------------------------------



 



-12-

            STOCKHOLDERS OF PARENT:
      /s/ James Paul Abernathy       Name:   James Paul Abernathy               
    /s/ Robert G. Adams       Name:   Robert G. Adams                    /s/ W.
Andrew Adams       Name:   W. Andrew Adams                    /s/ Ernest G.
Burgess, III       Name:   Ernest G. Burgess, III                    /s/ Emil E.
Hassan       Name:   Emil E. Hassan                    /s/ Richard F. LaRoche,
Jr.       Name:   Richard F. LaRoche, Jr.                    /s/ Lawrence C.
Tucker       Name:   Lawrence C. Tucker           



--------------------------------------------------------------------------------



 



-13-

            STOCKHOLDERS OF COMPANY:
      /s/ James Paul Abernathy       Name:   James Paul Abernathy               
    /s/ Robert G. Adams       Name:   Robert G. Adams                    /s/ W.
Andrew Adams       Name:   W. Andrew Adams                    /s/ Ernest G.
Burgess, III       Name:   Ernest G. Burgess, III                    /s/ James
R. Jobe       Name:   James R. Jobe                    /s/ Richard F. LaRoche,
Jr.       Name:   Richard F. LaRoche, Jr.                    /s/ Joseph M.
Swanson       Name:   Joseph M. Swanson           

         



--------------------------------------------------------------------------------



 



 

                                   

Schedule I

                      Number of Stockholder of Parent   Notice Address  
Existing Shares
James Paul Abernathy
  2102 Greenland Dr.
Murfreesboro, TN 37130     10,473  
 
           
Robert G. Adams
  100 Vine St. Ste. 1400
Murfreesboro, TN 37130     354,932  
 
           
W. Andrew Adams
  100 Vine Street, Suite 1200
Murfreesboro, TN 37130     1,093,652  
 
           
Ernest G. Burgess, III
  7097 Franklin Road
Murfreesboro, TN 37128     146,204  
 
           
Emil E. Hassan
  1704 Irby Lane
Murfreesboro, TN 37127     6,000  
 
           
Richard F. LaRoche, Jr.
  2103 Shannon Dr.
Murfreesboro, TN 37129     343,951  
 
           
Lawrence C. Tucker
  140 Broadway
New York, NY 10005     720,155  

                      Number of Stockholder of Company   Notice Address  
Existing Shares
James Paul Abernathy
  2102 Greenland Dr.
Murfreesboro, TN 37130     8,187  
 
           
W. Andrew Adams
  100 Vine Street, Suite 1200
Murfreesboro, TN 37130     1,257,681  
 
           
Robert G. Adams
  100 Vine St. Ste. 1400
Murfreesboro, TN 37130     436,309  
 
           
Ernest G. Burgess, III
  7097 Franklin Road
Murfreesboro, TN 37128     140,000  
 
           
James R. Jobe
  707 Regal Drive
Murfreesboro, TN 37129     0  
 
           
Joseph M. Swanson
  1188 Park Avenue
Murfreesboro, TN 37129     5,000  
 
           
Richard F. LaRoche, Jr.
  2103 Shannon Dr.
Murfreesboro, TN 37129     372,714  

 